Exhibit 10.41

THE GOLDMAN SACHS AMENDED AND RESTATED

STOCK INCENTIVE PLAN

            ONE-TIME RSU AWARD

This Award Agreement sets forth the terms and conditions of this special
            One-Time award (this “Award”) of restricted stock units (“One-Time
RSUs”) granted to you under The Goldman Sachs Amended and Restated Stock
Incentive Plan (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision. IN LIGHT OF THE U.S. TAX RULES RELATING TO DEFERRED COMPENSATION IN
SECTION 409A OF THE CODE, TO THE EXTENT THAT YOU ARE A UNITED STATES TAXPAYER,
CERTAIN PROVISIONS OF THIS AWARD AGREEMENT AND OF THE PLAN SHALL APPLY ONLY AS
PROVIDED IN PARAGRAPH 15.

2. Award. The number of One-Time RSUs subject to this Award is set forth in the
Award Statement delivered to you. An RSU is an unfunded and unsecured promise to
deliver (or cause to be delivered) to you, subject to the terms and conditions
of this Award Agreement, a share of Common Stock (a “Share”) on the Delivery
Date or as otherwise provided herein. Until such delivery, you have only the
rights of a general unsecured creditor, and no rights as a shareholder of GS
Inc. THIS AWARD IS CONDITIONED ON YOUR EXECUTING THE RELATED SIGNATURE CARD AND
RETURNING IT TO THE ADDRESS DESIGNATED ON THE SIGNATURE CARD AND/OR BY THE
METHOD DESIGNATED ON THE SIGNATURE CARD BY THE DATE SPECIFIED, AND IS SUBJECT TO
ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS
SET FORTH IN PARAGRAPH 12. BY EXECUTING THE RELATED SIGNATURE CARD (WHICH, AMONG
OTHER THINGS, OPENS THE CUSTODY ACCOUNT REFERRED TO IN PARAGRAPH 3(b) IF YOU
HAVE NOT DONE SO ALREADY), YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE
TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

3. Vesting and Delivery.

(a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 6,
7, 9, 10 and 15, on each Vesting Date you shall become Vested in the number or
percentage of One-Time RSUs specified next to such Vesting Date on the Award
Statement (which may be rounded to avoid fractional Shares). When a One-Time RSU
becomes Vested, it means only that your continued active Employment is not
required in order to receive delivery of the Shares underlying your Outstanding
One-Time RSUs that are or become Vested. However, all other terms and conditions
of this Award Agreement shall continue to apply to such Vested One-Time RSUs,
and failure to meet such terms and conditions may result in the termination of
this Award (as a result of which no Shares underlying such Vested One-Time RSUs
would be delivered).

(b) Delivery.

(i) The Delivery Dates with respect to this Award shall be the dates specified
(next to the number or percentage of One-Time RSUs) as such on your Award
Statement. In accordance with Treasury Regulations section (“Reg.”) 1.409A-3(d),
the Firm may accelerate delivery to a date that is up to 30 days before the
Delivery Date specified on the Award Statement; provided, however, that in no
event shall you be permitted to designate, directly or indirectly, the taxable
year of the delivery.



--------------------------------------------------------------------------------

(ii) Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 5, 6, 7, 9,
10, 15 and 16, in accordance with Section 3.23 of the Plan, reasonably promptly
(but in no case more than 30 Business Days) after each date specified as a
Delivery Date (or any other date delivery of Shares is called for hereunder),
Shares underlying the number or percentage of your then Outstanding One-Time
RSUs with respect to which such Delivery Date (or other date) has occurred
(which number of Shares may be rounded to avoid fractional Shares) shall be
delivered by book entry credit to your Custody Account or to a brokerage
account, as approved or required by the Firm. Notwithstanding the foregoing, if
you are or become considered by GS Inc. to be one of its “covered employees”
within the meaning of Section 162(m) of the Code, then you shall be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your Shares may be
delayed.

(iii) In accordance with Section 1.3.2(i) of the Plan, in the discretion of the
Committee, in lieu of all or any portion of the Shares otherwise deliverable in
respect of all or any portion of your One-Time RSUs, the Firm may deliver cash,
other securities, other awards under the Plan or other property, and all
references in this Award Agreement to deliveries of Shares shall include such
deliveries of cash, other securities, other awards under the Plan or other
property.

(iv) In the discretion of the Committee, delivery of Shares may be made
initially into an escrow account meeting such terms and conditions as are
determined by the Firm and may be held in that escrow account until such time as
the Committee has received such documentation as it may have requested or until
the Committee has determined that any other conditions or restrictions on
delivery of Shares required by this Award Agreement have been satisfied. By
accepting your One-Time RSUs, you have agreed on behalf of yourself (and your
estate or other permitted beneficiary) that the Firm may establish and maintain
an escrow account on such terms and conditions (which may include, without
limitation, your (or your estate or beneficiary) executing any documents related
to, and your (or your estate or beneficiary) paying for any costs associated
with, such account) as the Firm may deem necessary or appropriate. Any such
escrow arrangement shall, unless otherwise determined by the Firm, provide that
(A) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by the Firm in its sole discretion.

(c) Death. Notwithstanding any other Paragraph of this Award Agreement (except
Paragraph 15), if you die prior to the Delivery Date, the Shares underlying your
then Outstanding One-Time RSUs shall be delivered to the representative of your
estate as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee.
The Committee may adopt procedures pursuant to which you may be permitted to
specifically bequeath some or all of your Outstanding One-Time RSUs under your
will to an organization described in Sections 501(c)(3) and 2055(a) of the Code
(or such other similar charitable organization as may be approved by the
Committee).

4. Termination of One-Time RSUs and Non-Delivery of Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(c), 6, 7, and 9(g), if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, your rights in
respect of your One-Time RSUs that were Outstanding but that had not yet become
Vested prior to your termination of Employment immediately shall terminate, such
One-Time RSUs shall cease to be Outstanding and no Shares shall be delivered in
respect thereof.

(b) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, your rights in respect of all of your Outstanding One-Time RSUs
(whether or not Vested) immediately shall terminate, such One-Time RSUs shall
cease to be Outstanding and no Shares shall be delivered in respect thereof if:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;

 

-2-



--------------------------------------------------------------------------------

(ii) any event that constitutes Cause has occurred;

(iii) (A) you, in any manner, directly or indirectly, (1) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (2) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(3) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (4) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise, or (B) Selected Firm Personnel are
Solicited, hired or accepted into partnership, membership or similar status
(1) by a Competitive Enterprise that you form, that bears your name, in which
you are a partner, member or have similar status, or in which you possess or
control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;

(iv) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. By accepting the delivery of Shares under this Award
Agreement, you shall be deemed to have represented and certified at such time
that you have complied with all the terms and conditions of the Plan and this
Award Agreement;

(v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;

(vi) as a result of any action brought by you, it is determined that any of the
terms or conditions for delivery of Shares in respect of this Award Agreement
are invalid; [or]

(vii) your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and an entity to which you provide services
grants you cash, equity or other property (whether vested or unvested) to
replace, substitute for or otherwise in respect of any Outstanding One-Time
RSUs[; or]

[(viii) this Award is intended to replace or substitute for any award or
compensation forgone with an entity to which you previously provided services,
and such entity nevertheless delivers to you such award or compensation
(including, but not limited to, cash, equity or other property (whether vested
or unvested)), as determined by the Firm in its sole discretion].

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm. For the avoidance of
doubt, failure to pay or reimburse the Firm, upon demand, for any amount you owe
to the Firm shall constitute (i) failure to meet an obligation you have under an
agreement referred to in Paragraph 4(b)(v) regardless of whether such obligation
arises under a written agreement, and/or (ii) a material violation of Firm
policy constituting Cause referred to in Paragraph 4(b)(ii).

 

-3-



--------------------------------------------------------------------------------

(c) Unless the Committee determines otherwise, without limiting any other
provision in Paragraph 4(b), and except as provided in Paragraph 7, if the
Committee determines that, during the Firm’s             fiscal year, you
participated in the structuring or marketing of any product or service, or
participated on behalf of the Firm or any of its clients in the purchase or sale
of any security or other property, in any case without appropriate consideration
of the risk to the Firm or the broader financial system as a whole (for example,
where you have improperly analyzed such risk or where you have failed
sufficiently to raise concerns about such risk) and, as a result of such action
or omission, the Committee determines there has been, or reasonably could be
expected to be, a material adverse impact on the Firm, your business unit or the
broader financial system, your rights in respect of your One-Time RSUs awarded
as part of this Award (whether or not Vested) immediately shall terminate, such
One-Time RSUs shall cease to be Outstanding and no Shares shall be delivered in
respect thereof (and any Shares, dividends, payments under Dividend Equivalent
Rights, or other amounts paid or delivered to you in respect of this Award shall
be subject to repayment in accordance with, or in a manner similar to the
provisions described in, Paragraph 5).

5. Repayment. The provisions of Section 2.6.3 of the Plan (which require
Grantees to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to this Award which, for the
avoidance of doubt, includes all amounts received under this Award, including
dividends and payments under Dividend Equivalent Rights.

6. Extended Absence[, Retirement and Downsizing].

(a) Notwithstanding any other provision of this Award Agreement, but subject to
Paragraph 6(b), in the event of the termination of your Employment (determined
as described in Section 1.2.19 of the Plan) by reason of Extended Absence [or
Retirement (as defined below)], the condition set forth in Paragraph 4(a) shall
be waived with respect to any One-Time RSUs that were Outstanding but that had
not yet become Vested immediately prior to such termination of Employment (as a
result of which such One-Time RSUs shall become Vested), but all other terms and
conditions of this Award Agreement shall continue to apply. [Notwithstanding
anything to the contrary in the Plan or otherwise, “Retirement” means
termination of your Employment (other than for Cause) on or after the Date of
Grant at a time when (i) (A) the sum of your age plus years of service with the
Firm (as determined by the Committee in its sole discretion) equals or exceeds
60 and (B) you have completed at least 10 years of service with the Firm (as
determined by the Committee in its sole discretion) or, if earlier, (ii) (A) you
have attained age 50 and (B) you have completed at least five years of service
with the Firm (as determined by the Committee in its sole discretion).]

(b) Without limiting the application of Paragraphs 4(b) and 4(c), your rights in
respect of your Outstanding One-Time RSUs that become Vested in accordance with
Paragraph 6(a) immediately shall terminate, such Outstanding One-Time RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof if,
prior to the original Vesting Date with respect to such One-Time RSUs, you
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise. Notwithstanding the foregoing, unless otherwise determined by the
Committee in its discretion, this Paragraph 6(b) will not apply if your
termination of Employment by reason of Extended Absence [or Retirement] is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute such a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”

 

-4-



--------------------------------------------------------------------------------

(c) [Notwithstanding any other provision of this Award Agreement and subject to
your executing such general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(a) shall be waived with
respect to your One-Time RSUs that were Outstanding but that had not yet become
Vested immediately prior to such termination of Employment (as a result of which
such One-Time RSUs shall become Vested), but all other conditions of this Award
Agreement shall continue to apply. Whether or not your Employment is terminated
solely by reason of a “downsizing” shall be determined by the Firm in its sole
discretion. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will be solely by reason of a “downsizing.”]

7. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement (except Paragraph 15), in the event a Change in Control shall occur
and within 18 months thereafter the Firm terminates your Employment without
Cause or you terminate your Employment for Good Reason, all Shares underlying
your then Outstanding One-Time RSUs, whether or not Vested, shall be delivered.

8. Dividend Equivalent Rights. Each One-Time RSU shall include a Dividend
Equivalent Right. Accordingly, with respect to each of your Outstanding One-Time
RSUs, at or after the time of distribution of any regular cash dividend paid by
GS Inc. in respect of a Share the record date for which occurs on or after the
Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding One-Time RSU. Payment in
respect of a Dividend Equivalent Right shall be made only with respect to
One-Time RSUs that are Outstanding on the relevant record date. Each Dividend
Equivalent Right shall be subject to the provisions of Section 2.8.2 of the
Plan.

9. Certain Additional Terms, Conditions and Agreements.

(a) The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan. To the extent
permitted by applicable law, the Firm, in its sole discretion, may require you
to provide amounts equal to all or a portion of any Federal, State, local,
foreign or other tax obligations imposed on you or the Firm in connection with
the grant, vesting or delivery of this Award by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award. In addition, if you are an individual
with separate employment contracts (at any time during and/or after the Firm’s
            fiscal year), the Firm may, in its sole discretion, require you to
provide for a reserve in an amount the Firm determines is advisable or necessary
in connection with any actual, anticipated or potential tax consequences related
to your separate employment contracts by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award (or any other Outstanding Awards under
the Plan). In no event, however, shall any choice you may have under the
preceding two sentences determine, or give you any discretion to affect, the
timing of the delivery of Shares or the timing of payment of tax obligations.

(b) If you are or become a Managing Director, your rights in respect of the
One-Time RSUs are conditioned on your becoming a party to any shareholders’
agreement to which other similarly situated employees of the Firm are a party.

(c) Your rights in respect of your One-Time RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents (as described
in Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

 

-5-



--------------------------------------------------------------------------------

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your One-Time RSUs in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your One-Time RSU
Award, including, without limitation, such brokerage costs or other fees or
expenses in connection with the sale of Shares delivered to you hereunder.

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

(g) Without limiting the application of Paragraphs 4(b) and 4(c), if:

(i) your Employment with the Firm terminates solely because you resigned to
accept employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization, or any agency or instrumentality of any such government or
organization, or any other employer determined by the Committee, and as a result
of such employment, your continued holding of your Outstanding One-Time RSUs
would result in an actual or perceived conflict of interest (“Conflicted
Employment”); or

(ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
One-Time RSUs;

then, in the case of Paragraph 9(g)(i) only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any One-Time RSUs that were
Outstanding but that had not yet become Vested immediately prior to such
termination of Employment (as a result of which such One-Time RSUs shall become
Vested) and, in the case of Paragraphs 9(g)(i) and 9(g)(ii), at the sole
discretion of the Firm, you shall receive either a lump sum cash payment in
respect of, or delivery of the Shares underlying, your then Outstanding Vested
One-Time RSUs, in each case as soon as practicable after the Committee has
received satisfactory documentation relating to your Conflicted Employment.

(h) In addition to and without limiting the generality of the provisions of
Section 1.3.5 of the Plan, neither the Firm nor any Covered Person shall have
any liability to you or any other person for any action taken or omitted in
respect of this or any other Award.

(i) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Vested One-Time RSUs, you may
be required to certify, from time to time, your compliance with all terms and
conditions of the Plan and this Award Agreement. You understand and agree that
(i) it is your responsibility to inform the Firm of any changes to your address
to ensure timely receipt of the certification materials, (ii) you are
responsible for obtaining such certification materials by contacting the Firm if
you do not receive certification materials, and (iii) failure to return properly
completed certification materials by the deadline specified in the certification
materials will result in the forfeiture of all of your Outstanding One-Time
RSUs, as applicable, in accordance with Paragraphs 4(b)(iv).

 

-6-



--------------------------------------------------------------------------------

10. Right of Offset. Except as provided in Paragraph 15(h), the obligation to
deliver Shares under this Award Agreement is subject to Section 3.4 of the Plan,
which provides for the Firm’s right to offset against such obligation any
outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.

11. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and Sections
1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall materially
adversely affect your rights and obligations under this Award Agreement without
your consent; and provided further that the Committee expressly reserves its
rights to amend the Award Agreement and the Plan as described in Sections
1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of this Award Agreement
shall be in writing.

12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND AND
AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION
3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE AND
WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.

13. Non-transferability. Except as otherwise may be provided in this Paragraph
13 or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which some or all recipients of One-Time RSUs may
transfer some or all of their One-Time RSUs through a gift for no consideration
to any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.

14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

15. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 15 apply to you only if you are a United States taxpayer.

(a) References in this Award Agreement to “Section 409A” refer to Section 409A
of the Code, including any amendments or successor provisions to that Section
and any regulations and other administrative guidance thereunder, in each case
as they, from time to time, may be amended or interpreted through further
administrative guidance. This Award Agreement and the Plan provisions that apply
to this Award are intended and shall be construed to comply with Section 409A
(including the requirements applicable to, or the conditions for exemption from
treatment as, a “deferral of compensation” or “deferred compensation” as those
terms are defined in the regulations under Section 409A (“409A deferred
compensation”), whether by reason of short-term deferral treatment or other
exceptions or provisions). The Committee shall have full authority to give
effect to this intent. To the extent necessary to give effect to this intent, in
the case of any conflict or potential inconsistency between the provisions of
the Plan (including, without limitation, Sections 1.3.2 and 2.1 thereof) and
this Award Agreement, the provisions of this Award Agreement shall govern, and
in the case of any conflict or potential inconsistency between this Paragraph 15
and the other provisions of this Award Agreement, this Paragraph 15 shall
govern.

 

-7-



--------------------------------------------------------------------------------

(b) Delivery of Shares shall not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of Shares in respect of your
One-Time RSUs required by this Agreement (including, without limitation, those
specified in Paragraphs 3(b) and (c), 6(b) [and (c) (execution of waiver and
release of claims and agreement to pay associated tax liability)] and 9 and the
consents and other items specified in Section 3.3 of the Plan) are satisfied. To
the extent that any portion of this Award is intended to satisfy the
requirements for short-term deferral treatment under Section 409A, delivery for
such portion shall occur by the March 15 coinciding with the last day of the
applicable “short-term deferral” period described in Reg. 1.409A-1(b)(4) in
order for the delivery of Shares to be within the short-term deferral exception
unless, in order to permit all applicable conditions or restrictions on delivery
to be satisfied, the Committee elects, pursuant to Reg. 1.409A-1(b)(4)(i)(D) or
otherwise as may be permitted in accordance with Section 409A, to delay delivery
of Shares to a later date within the same calendar year or to such later date as
may be permitted under Section 409A, including, without limitation, Regs.
1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan pertaining to
Code Section 162(m)) and 1.409A-3(d).

(c) Notwithstanding the provisions of Paragraph 3(b)(iii) and Section 1.3.2(i)
of the Plan, to the extent necessary to comply with Section 409A, any
securities, other Awards or other property that the Firm may deliver in respect
of your One-Time RSUs shall not have the effect of deferring delivery or
payment, income inclusion, or a substantial risk of forfeiture, beyond the date
on which such delivery, payment or inclusion would occur or such risk of
forfeiture would lapse, with respect to the Shares that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).

(d) Notwithstanding the timing provisions of Paragraph 3(c), the delivery of
Shares referred to therein shall be made after the date of death and during the
calendar year that includes the date of death (or on such later date as may be
permitted under Section 409A).

(e) The timing of delivery or payment pursuant to Paragraph 7 shall occur on the
earlier of (i) the Delivery Date or (ii) a date that is within the calendar year
in which the termination of Employment occurs; provided, however, that, if you
are a “specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier of
the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph 7,
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with
Section 409A).

(f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of the Plan to
the contrary, the Dividend Equivalent Rights with respect to each of your
Outstanding One-Time RSUs shall be paid to you within the calendar year that
includes the date of distribution of any corresponding regular cash dividends
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant. The payment shall be in an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Shares underlying such Outstanding One-Time RSUs.

(g) The timing of delivery or payment referred to in Paragraph 9(g) shall be the
earlier of (i) the Delivery Date or (ii) a date that is within the calendar year
in which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment shall be made only
at such time as, and if and to the extent that it, as reasonably determined by
the Firm, would not result in the imposition of any additional tax to you under
Section 409A.

 

-8-



--------------------------------------------------------------------------------

(h) Paragraph 10 and Section 3.4 of the Plan shall not apply to Awards that are
409A deferred compensation.

(i) Delivery of Shares in respect of any Award may be made, if and to the extent
elected by the Committee, later than the Delivery Date or other date or period
specified hereinabove (but, in the case of any Award that constitutes 409A
deferred compensation, only to the extent that the later delivery is permitted
under Section 409A).

(j) The Grantee understands and agrees that the Grantee is solely responsible
for the payment of any taxes and penalties due pursuant to Section 409A.

16. Compliance of Award Agreement and Plan with Section 457A. To the extent the
Committee or the Plan’s committee that has been delegated certain authority by
the Committee (the “SIP Committee”) determines that (i) Section 457A of the Code
or any guidance promulgated thereunder (“Section 457A”) requires that, in order
to qualify for the short-term deferral exception from treatment as “deferred
compensation” under Section 457A(d)(3)(B) of the Code, the documents governing
an Award must specify that such Award will be delivered within the period set
forth in Section 457A(d)(3)(B) of the Code and (ii) all or any portion of this
Award is or becomes subject to Section 457A, this Award Agreement will be deemed
to be amended as of the Date of Grant (as the Committee or the SIP Committee
determines necessary or appropriate after consultation with counsel) to provide
that delivery of One-Time RSUs will occur no later than 12 months after the end
of the taxable year in which the right to delivery is first no longer subject to
a substantial risk of forfeiture (as defined under Section 457A); provided,
however, that no action or modification will be permitted to the extent that
such action or modification would cause such Award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A or
otherwise would result in an additional tax imposed under Section 409A in
respect of such Award.

17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

 

THE GOLDMAN SACHS GROUP, INC. By:     Name:   Title:  

 

-9-